DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 15, the Examiner is unable to find support from the original specification for the limitations “a light transmission portion disposed in front of the light emission portion to allow the light generated from the light emission portion to be transmitted therethrough; and an optical portion disposed between the light emission portion and the light transmission portion, wherein an emission surface of the optical portion has an asymmetric curvature such that a first side, which is disposed at a laterally inner side of the vehicle, has a curvature smaller than a curvature of a second side, which is disposed at a laterally outer side of the vehicle, with respect to a center line that passes through a center of the optical portion in parallel with a forward and backward direction of the vehicle, and wherein the light transmission portion is tilted with respect to the center line to allow a laterally inner end of the light transmission portion is disposed farther from the light emission portion than a laterally outer end of the light transmission portion.” Claim 16 is rejected due to its dependency upon claim 15. 
Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the Examiner is unclear about the limitations “a light transmission portion disposed in front of the light emission portion to allow the light generated from the light emission portion to be transmitted therethrough; and an optical portion disposed between the light emission portion and the light transmission portion…” First of all, the “light transmission portion” is not defined anywhere in the specification. Also, it’s not clear how “the optical portion (220)” as described in the claim can be placed “between the light emission portion and the light transmission portion.” The claim is so ambiguous it prevents a reasonable search for a prior art. Therefore, an art rejection will not be provided for claims 15 and 16. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US. Pub: 2019/0162382 A1) of record in view of Son et al. (US. Pub: 2014/0328071 A1) of record. 
Regarding claim 1, Kang discloses (in at least figs. 3, 7-9) a lamp for a vehicle, comprising: a light emission portion (see figs. 7 and 8) to generate light, a first optical portion (40, 400) disposed in front of the light emission portion to allow the light generated from the light emission portion to be incident thereto; and a second optical portion (30, 300) disposed between the light emission portion and the first optical portion (40, 30).
Kang does not expressly disclose the second optical portion bends an overall light axis of the light in a first direction, and wherein the first optical portion is tilted with respect to the second optical portion to allow the overall light axis of the light to bend in a second direction, which is different from the first direction; wherein both sides of the emission surface of the first optical portion are formed to be asymmetrical to each other along at least one direction with respect to a center line that passes through a center of the first optical portion in a front and back direction; wherein a rear focal point of the first optical portion is formed at a position spaced apart from the center line by a predetermined interval.
Son discloses (in at least figs. 8 and 9) a lamp for a vehicle comprised of, in part, a second optical portion (132) bends an overall light axis of the light in a first direction (see at least fig. 9 below), and wherein the first optical portion (132) is tilted with respect to the second optical portion (132) to allow the overall light axis of the light to bend in a second direction, which is different from the first direction (see at least figs. 8 and 9); wherein both sides of the emission surface of the first optical portion (132) are formed to be asymmetrical to each other along at least one direction with respect to a center line that passes through a center of the first optical portion in a front and back direction (see fig. 9 below); wherein a rear focal point of the first optical portion (132) is formed at a position spaced apart from the center line by a predetermined interval (see fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lamp of Kang with the second optical portion and the first optical portion of Son in order to obtain the desired optical characteristics. Furthermore, it has been held that simple substitution of one known element for another to obtain predictable results is obvious.  

    PNG
    media_image1.png
    571
    684
    media_image1.png
    Greyscale

Regarding claim 2, Kang as modified by Son discloses (in at least figs. 3, 7-9 Kang; figs. 5, 8 and 9 Son) both the first direction and the second direction are toward a same side. 
Regarding claim 3, Kang as modified by Son discloses (in at least figs. 3, 7-9 Kang; figs. 5, 8 and 9 Son) the first direction and the second direction are toward opposite sides. 
Regarding claim 3, Kang as modified by Son discloses (in at least figs. 3, 7-9 Kang; figs. 8 and 9 Son) the second optical portion (30, 300) refracts the light toward an opposite side of the light refracting direction of the first optical portion (40, 400).
Regarding claim 4, Kang as modified by Son discloses (in at least figs. 3, 7-9 Kang; figs. 8 and 9 Son) the second optical portion (30, 300) refracts the light at a refractive angle different from a refractive angle of the first optical portion (40, 400).
Regarding claim 5, Kang as modified by Son discloses (in at least figs. 3, 7-9 Kang; figs. 8 and 9 Son) an emission surface of the first optical portion (40, 400) forms a portion of a contour of an exterior of the vehicle (as evident by at least fig. 1).
Regarding claim 8, Kang as modified by Son discloses (in at least figs. 3, 7-9 Kang; figs. 8 and 9 Son) both sides of at least one of an incident surface of the first optical portion (40, 400), an incident surface of the second optical portion (30, 300), or an emission surface of the second optical portion (30, 300) are formed to be asymmetrical to each other along at least one direction with respect to the center line to allow the light to be emitted from the first optical portion in a direction substantially parallel with the center line (see at least figs. 3, 7-9).
Regarding claim 9, Kang as modified by Son discloses (in at least figs. 3, 7-9 Kang; figs. 8 and 9 Son) both sides of at least one of an incident surface of the first optical portion (40, 400), an incident surface of the second optical portion (30, 300), or an emission surface of the second optical portion (30, 300) are different from one another in terms of at least one of their forming angles or curvatures along at least one direction with respect to the center line (see at least figs. 3, 7-9).
Regarding claim 10, Kang as modified by Son discloses (in at least figs. 3, 7-9 Kang; figs. 8 and 9 Son) the second optical portion (30, 300) allows the light that is directed to outside of the incident surface of the first optical portion to be refracted and incident to the incident surface of the first optical portion (40, 400).
Regarding claim 11, Kang as modified by Son discloses (in at least figs. 7-9 Kang; figs. 8 and 9 Son) further comprising: a shield portion (600) configured to shield at least a portion of the light proceeding from the light emission portion to the second optical portion (40, 400).
Regarding claim 12, Kang as modified by Song discloses (in at least figs. 7-9 Kang; figs. 8 and 9 Son) the shield portion (600) includes a reflective surface (see fig. 8) formed on a surface for shielding at least a portion of the light generated from the light emission portion to reflect the shielded light toward the first optical portion (400).
Regarding claim 13, Kang as modified by Son discloses (in at least figs. 7-9 Kang; figs. 8 and 9 Son) the reflective surface is formed such that a rear end thereof is spaced apart farther from the center line that passes through a center of the first optical portion (40, 400) than a front end thereof. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US. Pub: 2019/0162382 A1) of record in view of Son et al. (US. Pub: 2014/0328071 A1) and further in view of  Marchal et al. (US. Pub: 2018/0216794 A1) of record. 
Regarding claim 14, Kang as modified by Son discloses (in at least figs. 7-9 Kang) the light emission portion comprises: a first light source portion (100) disposed above the shield portion (600); wherein a reflective surface (see fig. 7) for reflecting at least a portion of the light shielded by the shield portion (600) toward the first optical portion (40, 400) is formed on at least one of an upper surface (see fig. 7) or a lower surface of the shield portion. 
	Kang as modified by Son does not expressly disclose a second light source portion disposed below the shield portion.
	Marchal discloses (in at least fig. 2) a lamp for a vehicle comprised of, in part, a second light source portion (131) disposed below the shield portion (20) in order to generate high beam. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using a second light source portion below the shield portion of Marchal in the device of Kang as modified by Son in order to generate high beam. 


Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive. The argues Son’s reference fails to teach or suggest the newly amended limitations of claim 1. 
In response to that argument, the Examiner respectfully disagrees. As noted above, Son does teach the claimed limitations as cited in claim 1. Therefore, the argument is not persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye (Seye) Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875